DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see page 7, filed 2/1/22, with respect to objection to drawings have been fully considered and are persuasive.  The objection to drawings has been withdrawn. 
Applicant’s arguments, see page 7, filed 2/1/22, with respect to objection to claim objections have been fully considered and are persuasive.  The objection to claims have been withdrawn. 
Applicant’s arguments, see page 7, filed 2/1/22, with respect to Claim Rejections under 35 USC 112 have been fully considered and are persuasive.  The 112 Claim Rejections have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 3-12, 14, 15, 17, and 19 are rejected to as being dependent upon a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 16, and 20 include an “adjustable door.” The specification does not give further details of this statement, so it is unclear in what manor the door is adjustable.
Claim 3-12, 14, 15, 17, and 19 are rejected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016/164868) in view of Romney (US 2016/0262343).
Regarding Claim 1, Carroll teaches a litter box comprising; four sidewalls, wherein each of said four sidewalls (housing walls 210, 220, 230, 232) is comprised of two sides, a top edge and a bottom edge, and further wherein the four sidewalls are joined to form an interior area (interior volume 202); a top (lid 250) placed over the top edges of each of the four sidewalls, the top providing a closure to the interior area wherein the top is at least partially removable from the four sidewalls (Figure 1); and a litter pan (removable cartridge 300) sized and configured to removably fit within the interior area (Figure 3), wherein one of the four sidewalls is comprised of a first opening (opening212) and a second opening (passageway 222), wherein the second 
Carroll fails to teach the litter box wherein the second opening is an adjustable door.
However, Romney teaches the litter box wherein the second opening is an adjustable door (door 100; Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the opening of Carroll with the door of Romney, in order to prevent other animals such as dogs from entering the litter box.
Regarding Claim 5, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein the second opening is removably covered with a breathable fabric or mesh material to provide ventilation.
However, Romney teaches the litter box, wherein the second opening is removably covered with a breathable fabric or mesh material to provide ventilation (“the door 100 may comprise discontinuous material such as a mesh of wire or other material.” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the second opening as taught by Romney, in order to provide better illumination into the enclosure, so the animal can see.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the second opening with removable mesh covering as taught by Romney, in order to prevent insects or other creatures from entering the opening, while still allowing ventilation.
Regarding Claim 6, Carroll in view of Romney teaches the litter box of Claim 1. Carroll further teaches the litter box, wherein the top (lid 250) is comprised of a plurality of edges that are coterminous with the top edges of each of the four sidewalls (Figure 1).
Regarding Claim 7, Carroll in view of Romney teaches the litter box of Claim 1. Carroll further teaches the litter box further comprising a hinge (hinge 252; Figure 3), wherein the hinge is attached to the top (lid 250) and at least one of the four sidewalls (sidewall 220).
Regarding Claim 9, Carroll in view of Romney teaches the litter box of Claim 1. Carroll further teaches the litter box, wherein the top (lid 550) has a surface area which is larger than the interior area such that the top extends outwardly (lips 552) beyond at least one of the four sidewalls (Figure 6).
Regarding Claim 10, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box further comprising a placard on at least one of the four sidewalls.
However, Romney teaches the litter box further comprising a placard on at least one of the four sidewalls (plaque holder 112).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the plaque as taught by Romney, in order to assist the owner in determining which litter box is assigned to which animal, therefore decreasing the likelihood of spreading illnesses.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Romney as applied to claim 1 above, and further in view of Schwartz (US 6237534).
Regarding Claim 3, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein each of the four sidewalls are provided with at least one opening.
However, Schwartz teaches the litter box of, wherein each of the four sidewalls are provided with at least one opening (holes 18; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the openings on each of the sidewalls as taught by Schwartz, in order to provide proper ventilation and prevent odors from being trapped in the box.
Regarding Claim 8, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein the top is further comprised of a handle for repositioning of the top relative to the interior area.
However, Schwartz teaches the litter box, wherein the top is further comprised of a handle (41; Figure 1) for repositioning of the top relative to the interior area.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure lid of Carroll with the handle on the lid as taught by Schwartz, in order for it to be easier for the user to remove the lid to change out the litter box.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Romney as applied to claim 1 above, and further in view of Goddard (US 2017/0006821).
Regarding Claim 4, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box wherein the second opening is removably covered with a plastic or polyethylene cover.
However, Goddard teaches the litter box wherein the second opening is removably covered with a plastic or polyethylene cover (weather door 50; Figure 14; “The curtain 50 can be fabricated with a loose pocket to allow the curtain to be removed for washing or it may be of a hard plastic material made easy for washing as well.” Paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the second opening as taught by Goddard, in order to provide better illumination into the enclosure, so the animal can see.
Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the second opening with the removable plastic covering as taught by Goddard, in order to prevent insects or other creatures from entering the opening.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Romney as applied to claim 1 above, and further in view of Kuo et al. (US 2011/0283951).
Regarding Claim 11, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein each of the four sidewalls comprises a window.
However, Kuo teaches the litter box, wherein each of the four sidewalls is comprised of a window (“The lateral plates and/or top plates have one or more openings.” Paragraph [0042]; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the four sidewalls comprised of a window as taught by Kuo, in order to provide enough illumination for the cat to see within the litter box enclosure.
Regarding Claim 12, Carroll in view of Romney and Kuo teaches the litter box of Claim 11.
Carroll fails to teach the litter box, wherein at least one of the windows is comprised of a shape that is different from the remaining windows.
However, Kuo teaches the litter box, wherein at least one of the windows is comprised of a shape that is different from the remaining windows (“The openings may be designed in various shapes, such as shapes of animals or flowers.” Paragraph [0042]; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the different shaped openings as taught by Kuo, in order to increase the aesthetics of the litter box, and allow the cat to enter and exit through one opening but not the other.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Romney as applied to claim 1 above, and further in view of Trunnell et al. (US 2009/0223461).
Regarding Claim 14, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein the interior area is provided with a tacky sheet material.
However, Trunnell teaches the litter box, wherein the interior area is provided with a tacky sheet material (“The litter control rug preferably includes a tacky coating or may be constructed from a special material configured to prevent the pet from tracking litter…The rug is preferably specially fitted for placement within the sleeping area of the front compartment 12” Paragraph [0042]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Carroll with the tacky material of Trunnell, in order to prevent the cat from dragging litter outside of the box, without causing any injuries to the cat.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll and Romney as applied to claim 1 above, and further in view of Coccia et al. (US 20090126642).
Regarding Claim 15, Carroll in view of Romney teaches the litter box of Claim 1.
Carroll fails to teach the litter box, wherein each of the four sidewalls has an exterior surface and the exterior surface is covered with one of a fabric, a carpet or a wallpaper.
However, Coccia teaches the litter box, wherein each of the four sidewalls has an exterior surface and the exterior surface is covered with one of a fabric, a carpet or a wallpaper (“the exterior of the enclosure is white on the outside in order to match any decor and may be adorned with paint, markers, decals, fabrics, wallpaper, or other decorative touches” Paragraph [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the fabric on the exterior as taught by Coccia, in order to increase the aesthetic of the box for the user.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016/164868) in view of Romney (US 2016/0262343), Kuo et al. (US 2011/0283951), and Trunnell et al. (US 2009/0223461).
Regarding Claim 16, Carroll teaches a litter box enclosure comprising: a plurality of sidewalls (housing walls 210, 220, 230, 232), wherein each of the sidewalls have an equal height (Figure 1) and two of the sidewalls have a length that is longer than the remaining plurality of sidewalls (Figure 2), the plurality of sidewalls forming an interior area (interior volume 202) and each of the plurality of sidewalls are comprised of a top edge and a bottom edge (Figure 3); a lid (lid 250) disposed on the top edge of each of the plurality of sidewalls, the lid being removable from the plurality of sidewalls (Figure 3); at least one of the plurality of sidewalls comprising an opening (passageway 222) positioned at a bottom corner of the respective sidewall configured to accommodate a feline passing therethrough (Figure 1); and a litter pan covering at least a portion of the interior area (Figure 3).
Carroll fails to teach the litter box enclosure, wherein each of the plurality of sidewalls has at least one opening therein, and further wherein at least one of the plurality of sidewalls has a placard disposed thereon adjacent to the at least one opening; at least one of the plurality of sidewalls comprising an opening that is an adjustable door; and a litter removal tacky surface disposed in the interior area.
However, Kuo teaches the litter box enclosure wherein each of the plurality of sidewalls has at least one opening therein (“The lateral plates and/or top plates have one or more openings.” Paragraph [0042]; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the openings on each of the sidewalls as taught by Kuo, in order to provide proper ventilation and prevent odors from being trapped in the box.
Additionally, Romney teaches the litter box enclosure and further wherein at least one of the plurality of sidewalls has a placard disposed thereon adjacent to the at least one opening (plaque holder 112; Figure 1); at least one of the plurality of sidewalls comprising an opening that is an adjustable door (door 100; Figure 2)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the plaque as taught by Romney, in order to assist the owner in determining which litter box is assigned to which animal, therefore decreasing the likelihood of spreading illnesses, and with the door as taught by Romney, in order to prevent other animals such as dogs from entering the litter box.
Additionally, Trunnell teaches a litter removal tacky surface disposed in the interior area (“The litter control rug preferably includes a tacky coating or may be constructed from a special 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box of Carroll with the tacky material of Trunnell, in order to prevent the cat from dragging litter outside of the box, without causing any injuries to the cat.
Regarding Claim 19, Carroll in view of Romney, Kuo, and Trunell teaches the litter box of Claim 16.
Carroll fails to teach the litter box enclosure, wherein each of the openings has a different shape.
However, Kuo teaches the litter box enclosure, wherein each of the openings has a different shape (“The openings may be designed in various shapes, such as shapes of animals or flowers.” Paragraph [0042]; Figure 9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the different shaped openings as taught by Kuo, in order to increase the aesthetics of the litter box, and allow the cat to enter through one opening but not the other.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll, Romney, Kuo and Trunnell as applied to claim 16 above, and further in view of Coccia et al. (US 20090126642).
Regarding Claim 17, Carroll in view of Romney, Kuo, and Trunell teaches the litter box of Claim 16.
Carroll fails to teach the litter box enclosure, wherein each of the plurality of sidewalls has an exterior surface covered with one of a fabric, a carpet or a wallpaper.
However, Coccia teaches the litter box enclosure, wherein each of the plurality of sidewalls has an exterior surface covered with one of a fabric, a carpet or a wallpaper (“the exterior of the enclosure is white on the outside in order to match any decor and may be adorned with paint, markers, decals, fabrics, wallpaper, or other decorative touches” Paragraph [0016]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the fabric on the exterior as taught by Coccia, in order to increase the aesthetic of the box for the user.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (WO 2016/164868) in view of Romney (US 2016/0262343), Saylor (US 10440933), and Schwartz (US 6237534).
Regarding Claim 20, Carroll teaches a feline litter pan enclosure comprising; a rectangular box having four sidewalls (housing walls 210, 220, 230, 232), a lid (lid 250) and a base (floor 260), with the lid being coterminous with a top of each of the four sidewalls (Figure 1), wherein the four sidewalls, the lid and the base define an interior area (interior volume 202); at least one of the four sidewalls having a first opening (opening 212) and a second opening (passageway 222); the second opening (passageway 222) is positioned at a bottom corner of the respective sidewall that is sized to permit a cat to enter and exit the litter box (Figure 1); a carpet disposed in the interior area (Fluted layers 238; Paragraph [0039]); a privacy partition extending partially into the interior area (interior wall 540; Figures 6 and 8) from the sidewall adjacent to the adjustable door; wherein the lid is hingedly connected to one of the four sidewalls (hinge 252) other than the sidewall having the first and second openings (Figure 3).
Carrol fails to teach the feline pan enclosure, wherein the second opening comprises an adjustable door, a placard disposed on at least one of the four sidewalls; a litter pan disposed in the interior area, and covering at least part of the carpet; and a handle attached to the lid.
However, Romney teaches the second opening comprising an adjustable door (door 100; Figure 2), and a placard disposed on at least one of the four sidewalls (plaque holder 112; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure of Carroll with the door as taught by Romney, in order to prevent other animals such as dogs from entering the litter box, and with the placard as taught by Romney, in order to assist the owner in determining which litter box is assigned to which animal, therefore decreasing the likelihood of spreading illnesses.
Additionally, Saylor teaches the litter pan enclosure further comprising a litter pan (litter box 600) disposed in the interior area, and covering at least part of the carpet (floor mat 250; Figures 1 and 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carpet of Carroll to extend the carpet underneath the litter pan, so that the pan is partially covering the carpet as taught by Saylor, in order to prevent litter from falling in cracks or on the floor between the carpet and the pan and creating unwanted mess.
Additionally, Schwartz teaches the litter pan enclosure further comprising a handle attached to the lid (41; Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the litter box enclosure lid of Carroll with .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, 14-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicants arguments are directed towards the new amendments to the claims regarding the adjustable door (not supported see 112(a) rejection), tacky sheet material, and privacy partition. The newly added reference Trunnell et al. (US 2009/0223461) in combination with the previously used references teaches the tacky material, Romney (US 2016/0262343) in combination with the previously used references teaches the door, and Carroll et al. (WO 2016/164868) teaches the privacy partition, as shown in the current presented rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642